Quinn, Chief Judge
(dissenting):
I would answer the certified question in the negative. I agree with the board of review below that “defense counsel opened the door to the unfavorable disclosure.” He repeatedly attempted, although unsuccessfully, to get the witness to admit that he stole the radio in anticipation of his separation from the service and later use in his civilian employment. However, I disagree with the conclusion that the accused was prejudiced by the law officer’s failure to instruct on the limited purpose for which the evidence was admitted. The excerpts from the record of trial, which are set out below, clearly indicate that the court-martial as well as defense counsel fully understood that the only reason the law officer admitted the evidence was to explain the witness’ reason for staying on the scene after the accused told him that he intended to steal the radio. Cf. United States v Bryant, 12 USCMA 111, 113-114, 30 CMR 111; United States v Williams, 13 USCMA 208, 210, 32 CMR 208.
“Q. [TC] Now, Mister Harris asked you several times why you didn’t stop him, or why you didn’t report him to the sergeant, you said because you wanted to see if he had other stuff stashed away. The next question, mister law officer, will call for hearsay, but I think it should be admissable [sic]. And now, if you will explain the answer to the question asked by Mr. Harris. Mister Harris asked the court why he felt this way, and I think he should be entitled to explain this to the court.
“IC: I’m going to ask for an out-of-court hearing so the court doesn’t hear this, mister law officer, before you rule on it if you choose to let him answer this question, sir.
“LO: Very well. Let’s have a short recess so that I may hear this matter out of the presence of the members of the court.



[After the out-of-court hearing, trial counsel resumed the questioning of the witness in open court.]
“Q. [TC] You were asked I believe in cross examination why you didn’t report this incident to the two sergeants standing by the gate at the motor pool, or why you didn’t tell him that you were going to report him at the time he suggested stealing the radio equipment, could you repeat this answer again to the court as to why you didn’t?
“IC: We’re going to object to this answer, sir, on the grounds that it’s the rankest type of hearsay, sir.
“LO: Objection is overruled, the witness may answer.
“A. Because I wanted to find out where or if he had some other articles hidden out.
*573“Q. Why did you think that he may have had other articles hidden out?
“IC: The same objection, mister law officer.
“LO: The same ruling.
“A. Because of what I was warned when I first come into the 14th Artillery, and when the radio came up.
“Q. What were you first warned when you came in?
“A. I was warned of Back taking other articles or believed to be taking other articles.
“Q. That they suspected him of this?
“A. Right.
“Q. And this reason was the basis for your actions on the 14th, is that correct?
“A. Yes, sir.”